DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 03, 2022 has been entered.
Formal Matters
Applicant’s claim amendments and arguments in the reply filed on January 03, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 10 and 15-17 are pending.  Claims 10 and 15-17 are under consideration in the instant office action. Claims 1-9 and 11-14 are cancelled. Applicant amended instant claim 10 by incorporating limitations reciting “wherein the depressive symptoms are caused by a disease selected from the group consisting of depression, bipolar disorder, dysthymic disorder, anxiety disorder, social anxiety disorder, panic disorder, obsessive-compulsive disorder, autism spectrum disorder, ADHD, sleep disorder, cerebral infarction, dementia, alcohol dependence, and an adverse reaction to a therapeutic drug.” 
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 10 and 15-17 and rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Scientific Reports, 7 (9625), 1-12, 2017 published on line August 29, 2017, previously cited) or Zhang et al. (Scientific Reports, 6 (23742), 1-7, 2015 published on line March 30, 2016, IDS reference, previously cited), Gutman et al. (Stress and Depression in The Handbook of Stress Science published in 2011, newly cited), Ohta (Pharmacology & Therapeutics 144 (2014) 1–11, previously cited), and Barberich et al. (US 2002/0151543, previously cited).

Note: The claims are examined only with respect to the elected species.
Applicant Claims

Applicants claim a method for improving depressive symptoms in a human in need thereof.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Gao et al., teach on page 1 the inability to successfully adapt to stress produces pathological changes that can lead to depression. Molecular hydrogen has anti-oxidative and anti-inflammatory activities and neuroprotective effects. However, the potential role of molecular hydrogen in stress-related disorders is still poorly understood. The present study aims to investigate the effects of hydrogen gas on resilience to stress in mice. The results showed that repeated inhalation of hydrogen-oxygen mixed gas [67%:33% (V/V)] significantly decreased both the acute and chronic stress-induced depressive- and anxiety-like behaviors of mice, assessed by tail suspension test (TST), forced swimming test (FST), novelty suppressed feeding (NSF) test, and open field test (OFT). ELISA analyses showed that inhalation of hydrogen-oxygen mixed gas blocked CMS-induced increase in the serum levels of Finally, inhalation of hydrogen gas in adolescence significantly increased the resilience to acute stress in early adulthood, which illustrates the long-lasting effects of hydrogen on stress resilience in mice. This was likely mediated by inhibiting the hypothalamic-pituitary-adrenal axis and inflammatory responses to stress. These results warrant further exploration for developing molecular hydrogen as a novel strategy to prevent the occurrence of stress-related disorders. Gao et al. further teach that our results showed that H2 concentration in both hippocampus and blood was significantly increased in mice exposed to H2/O2 mixture gas and kept at a relative concentration
at even 30 min after H2 treatment (see Supplementary Fig. 1), indicating that H2 inhalation could be a effective method for H2 treatment. Gao et al. teach that in summary, this study demonstrated that repeated inhalation of hydrogen gas enhanced resilience of mice to acute and chronic stress without having apparent adverse effects. The long-lasting effect of repeated hydrogen gas inhalation in adolescence on resilience to acute stress in adulthood was also confirmed. The enhanced resilience effects by repeated hydrogen inhalation are associated with a normalization of the stress-induced HPA axis dysfunction and the inhibitory effects on the inflammatory response to stress. Thus neuroprotective effects of molecular hydrogen may be mediated via neuroimmune mechanisms. Further investigation should be carried out to explore the underlying molecular mechanisms for the neuroprotective effects of hydrogen, and whether the effects of molecular hydrogen on stress resilience in mice can be transferred to clinical application. Considering the comparable efficiency to prescription medication with no reported side effects, the high safety profile and ease of administration, molecular hydrogen should be further d r preventing stress-related disorders, including depression and anxiety in the future (see pages 9-

    PNG
    media_image1.png
    415
    384
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    366
    media_image2.png
    Greyscale

	Zhang et al. teach recent studies show that hydrogen selectively reduces cytotoxic oxygen
radicals, and hydrogen-rich saline potentially suppresses the production of several proinflammatory mediators. Since current depression medications are accompanied by a wide spectrum of side effects, novel preventative or therapeutic measures with fewer side effects might have a promising future. We investigated the effects of drinking hydrogen-rich water on the depressive-like behavior in mice and its underlying mechanisms. Our study show that hydrogen-rich water treatment prevents chronic unpredictable mild stress (CUMS) induced depressive-like behavior. CUMS induced elevation in IL-1β protein levels in the hippocampus, and the cortex was significantly attenuated after 4 weeks of feeding the mice hydrogen-rich water. Over-expression of caspase-1 (the IL-1β converting enzyme) and excessive reactive oxygen species (ROS) production in the hippocampus and prefrontal cortex (PFC) was successfully suppressed by hydrogen-rich water treatment. Our data suggest that the beneficial effects of hydrogen-rich water on depressive-like behavior may be mediated by suppression of the inflammasome activation resulting in attenuated protein IL-1β and ROS production (page 1).
To clearly address that stress causes depression Gutman et al. teach in the introduction section that

    PNG
    media_image1.png
    415
    384
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    366
    media_image2.png
    Greyscale

Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Gao et al., and Zhang et al. do not specifically teach the patient population human. This deficiency is cured by the teachings of Ohta.
Ohta teaches Molecular hydrogen (H2) has been accepted to be an inert and nonfunctional molecule in our body. We have turned this concept by demonstrating that H2 reacts with strong oxidants such as hydroxyl radical in cells, and proposed its potential for preventive and therapeutic applications. H2 has a number of advantages exhibiting extensive effects: H2 rapidly diffuses into tissues and cells, and it is mild enough neither to disturb metabolic redox reactions nor to affect signaling reactive oxygen species; therefore, there should be no or little adverse ef- fects of H2. There are several methods to ingest or consume H2; inhaling H2 gas, drinking H2-dissolved water (H2- water), injecting H2-dissolved saline (H2-saline), taking an H2 bath, or dropping H2-saline into the eyes. The nu- merous publications on its biological and medical beneﬁts revealed that H2 reduces oxidative stress not only by direct reactions with strong oxidants, but also indirectly by regulating various gene expressions. Moreover, by regulating the gene expressions, H2 functions as an anti-inﬂammatory and anti-apoptotic, and stimulates energy metabolism. In addition to growing evidence obtained by model animal experiments, extensive clinical examinations were performed or are under investigation. Since most drugs speciﬁcally act to their targets, H2 seems to differ from conventional pharmaceutical drugs. Owing to its great efﬁcacy and lack of adverse effects, H2 has promising potential for clinical use against many diseases (see abstract). Ohta teaches different methods of ingesting hydrogen one of them being inhalation of H2 gas is a straightforward therapeutic method. H2 gas can be inhaled through a ventilator circuit, facemask or nasal cannula. Since inhaled H2 gas acts rapidly, it may be suitable for defense against acute oxidative stress. In particular, inhalation of gas 

    PNG
    media_image3.png
    581
    925
    media_image3.png
    Greyscale


Ohta teaches under safety of molecular hydrogen for humans H2 has advantages from the aspect of toxicity: H2 has no cytotoxicity even at high concentration. Safety standards have been established for high concentrations of H2 gas for inhalation since high-pressure H2 gas is used in deep-diving gas mixes to prevent decompression sickness and arterial gas thrombi. Importantly for clinical use, the safety of H2 for humans is demonstrated by its application of an extremely high concentration of H2 gas in Hydreliox, an exotic, breathing gas mixture of 49% H2, 50% helium and 1% O2, which is used to prevent decompression sickness and nitrogen narcosis during very deep technical diving. Considering that H2 is an inert gas and nonfunctional in our body, its lack of toxic effects is easily understandable. As mentioned above, inhalation of 1–4% H2 gas exhibits great efﬁcacy. Many reports have supported that H2 exhibited great efﬁcacy in extensive disease models regardless of the ingestion methods of H2 as summarized in Fig. 4. This review article focuses mainly on clinical examinations  This article reviewed the progress of hydrogen medicine from its initiation toward clinical applications. H2 is easily applicable because it has no adverse effects and great efﬁcacy on nearly all pathogenic states involved in oxidative stress and inﬂammation. Indeed, the clinical effects of H2 were positive in patients with more than 10 various diseases. Since most pharmacological drugs speciﬁcally act on their targets, H2 seems to differ from conventional drugs because of its extensive and various effects. H2 has great potential for preventive and therapeutic applications in many diseases owing to its great efﬁcacy and its novel concept (see page 8).
Gao et al., and Zhang et al. do not specifically teach the limitations of claims 161-17. This deficiency is cured by the teachings of Barberich et al.
Barberich et al. teach pharmaceutical compositions which comprises R(−) fluoxetine and one or more other biologically active compounds are disclosed. Methods of treating or preventing a disease or disorder, especially a psychotic or psychiatric disease or disorder, using the above pharmaceutical composition or by administering a R(−) fluoxetine in combination with one or more other biologically active compounds are also disclosed. Methods of treating patients having or at risk of having AIDS or HIV infection, cancer, cardiac disorder, post-myocardial depression and posttraumatic stress disorder using optically pure R(−) fluoxetine in combination with one or more other biologically active compounds are further disclosed (see abstract). A method of treating or preventing a disease or disorder in a mammal which comprises administering to said mammal, to which such treatment or prevention is needed, an effective amount of R(−) fluoxetine or a pharmaceutically acceptable salt thereof substantially free of its S(+) stereoisomer, and an effective amount of a biologically active benzodiazepine (claim   The method of claim 33, wherein the psychotic or psychiatric disease or disorder is depression (claim 34)

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings Gao et al. or Zhang et al. by extrapolating the mice model both references used to demonstrate the use of molecular hydrogen to treat depressive and anxiety disorders because Ohta clearly teach the potential clinical use of hydrogen in humans and outlines the different methods of ingesting hydrogen including for treatment of depression. Ohta teaches Molecular hydrogen (H2) has been accepted to be an inert and nonfunctional molecule in our body. We have turned this concept by demonstrating that H2 reacts with strong oxidants such as hydroxyl radical in cells, and proposed its potential for preventive and therapeutic applications. H2 has a number of advantages exhibiting extensive effects: H2 rapidly diffuses into tissues and cells, and it is mild enough neither to disturb metabolic redox reactions nor to affect signaling reactive oxygen species; therefore, there should be no or little adverse effects of H2. There are several methods to ingest or consume H2; inhaling H2 gas, drinking H2-dissolved water (H2- water), injecting H2-dissolved saline (H2-saline), taking an H2 bath, or dropping H2-saline into the eyes. The numerous publications on its biological and medical beneﬁts revealed that H2 reduces oxidative stress not only by direct reactions with strong oxidants, but also indirectly by regulating various gene expressions. Moreover, by regulating the gene expressions, H2 functions as an anti-inﬂammatory and anti-apoptotic, and stimulates energy metabolism. In addition to growing evidence obtained by model animal experiments, extensive clinical examinations were performed or are under investigation. Since most drugs speciﬁcally 2 seems to differ from conventional pharmaceutical drugs. Owing to its great efﬁcacy and lack of adverse effects, H2 has promising potential for clinical use against many diseases (see abstract). Ohta teaches different methods of ingesting hydrogen one of them being inhalation of H2 gas is a straightforward therapeutic method. H2 gas can be inhaled through a ventilator circuit, facemask or nasal cannula. Since inhaled H2 gas acts rapidly, it may be suitable for defense against acute oxidative stress. In particular, inhalation of gas does not affect blood pressure; on the other hand, drip infusion of drugs increases blood pressure and causes serious obstacles during the treatment of myocardial infarction. Ohta teaches as follows:

    PNG
    media_image3.png
    581
    925
    media_image3.png
    Greyscale


Ohta teaches under safety of molecular hydrogen for humans H2 has advantages from the aspect of toxicity: H2 has no cytotoxicity even at high concentration. Safety standards have been established for high concentrations of H2 gas for inhalation since high-pressure H2 gas is used in deep-diving gas mixes to prevent decompression sickness and arterial gas thrombi. Importantly for clinical use, the safety of H2 for humans is demonstrated by its application of an extremely high concentration of H2 gas in Hydreliox, an exotic, breathing gas mixture of 49% H2, 50% 2, which is used to prevent decompression sickness and nitrogen narcosis during very deep technical diving. Considering that H2 is an inert gas and nonfunctional in our body, its lack of toxic effects is easily understandable. As mentioned above, inhalation of 1–4% H2 gas exhibits great efﬁcacy. Many reports have supported that H2 exhibited great efﬁcacy in extensive disease models regardless of the ingestion methods of H2 as summarized in Fig. 4. This review article focuses mainly on clinical examinations (page 4). This article reviewed the progress of hydrogen medicine from its initiation toward clinical applications. H2 is easily applicable because it has no adverse effects and great efﬁcacy on nearly all pathogenic states in- volved in oxidative stress and inﬂammation. Indeed, the clinical effects of H2 were positive in patients with more than 10 various diseases. Since most pharmacological drugs speciﬁcally act on their targets, H2 seems to differ from conventional drugs because of its extensive and various effects. H2 has great potential for preventive and therapeutic applications in many diseases owing to its great efﬁcacy and its novel concept (see page 8). The examiner herein contends that the fact that Gao et al. and Zhang et al. in mice models demonstrated the effectiveness of molecular hydrogen for the treatment of depressive and anxiety disorders by extrapolation, one of ordinary skill in the art would have expected this treatment method to work in humans as well absent evidence to the contrary. To clearly also address that stress causes depression provide the nexus between stress and depression Gutman et al. teach in the introduction section that 

    PNG
    media_image1.png
    415
    384
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    366
    media_image2.png
    Greyscale



 "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Gao et al. or Zhang et al. with Ohta because all of the references teach the use of molecular hydrogen for treatment of depression or depression like symptoms. Gutman et al. provides the nexus between stress and depression as described above supporting Gao et al. or Zhang et al. to address depression or depression like symptoms.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings Gao et al. or Zhang et al. by combining antidepressant with the molecular hydrogen containing composition treatment because Barberich et al. teach pharmaceutical compositions which comprises R(−) fluoxetine and one or more other biologically active compounds are disclosed. Methods of treating or preventing a disease or disorder, especially a psychotic or psychiatric disease or disorder, using the above pharmaceutical composition or by administering a R(−) fluoxetine in combination with one or more other biologically active compounds are also disclosed. Methods of treating patients having or at risk of having AIDS or HIV infection, cancer, cardiac disorder, post-myocardial depression and posttraumatic stress disorder using optically pure R(−) fluoxetine in combination with one or  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). An ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Gao et al. or Zhang et al. with Barberich et al.  because all of the references teach method of treatment for depression or depression like symptoms.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues First, Gao differs from the claimed method in that Gao uses hydrogen gas to improve resilience to stress in mice and to prevent the occurrence of stress-related disorders (see Abstract of Gao). In Gao, the depressive- and anxiety-like behaviors are caused by physical stress, such as being suspended 50 cm above the floor by adhesive tape for 6 minutes (tail suspension test), placed in a high plastic cylinder filled to a 20 cm depth water for 6 minutes (forced swimming test), and put in a new open arena environment with small pellets of food (novelty-suppressed feeding), or chronic mild stress including restraint for 3 h, being put in cold for | h at 4°C, water deprivation for 24 h, light/dark cycle reversal for 36 h, food deprivation for 24 h, and tail clamp of | min (page 2, 6th line from the bottom to page 3, line 23 of Gao). In contrast, the depressive symptoms being treated by Applicant’s method are “caused by a disease selected from the group consisting of depression, bipolar disorder, dysthymic disorder, anxiety disorder, social anxiety disorder, panic disorder, obsessive-compulsive disorder, autism spectrum disorder, ADHD, sleep disorder, cerebral infarction, dementia, alcohol dependence, and an adverse reaction to a therapeutic drug,” as required by the amended, independent claim 10. Clearly, none of these diseases are ever mentioned or suggested by Gao. Second, Gao does not teach or suggest improving depressive symptoms that are unrelated to stress, specifically depressive symptoms “caused by a disease selected from the group consisting of depression, bipolar disorder, dysthymic disorder, anxiety disorder, social anxiety disorder, panic disorder, obsessive-compulsive disorder, autism spectrum disorder, ADHD, sleep disorder, cerebral infarction, dementia, alcohol dependence, and an adverse reaction to a therapeutic drug,” as required by Applicant’s claim |0. Rather, Gao only mentions preventing stress-related disorders by administering hydrogen (see Abstract of Gao). Thus, a method that requires that the composition be administered to a human in need of improving depressive symptoms, wherein the depressive symptoms are “caused by a disease selected from the group consisting of depression, bipolar disorder, dysthymic disorder, anxiety disorder, social anxiety disorder, panic disorder, obsessive-compulsive disorder, autism spectrum disorder, ADHD, sleep disorder, cerebral infarction, dementia, alcohol dependence, and an adverse reaction to a therapeutic drug” cannot be arrived at from Gao.
The above assertions are not found persuasive because Gao et al., teach on page 1 the inability to successfully adapt to stress produces pathological changes that can lead to depression. Molecular hydrogen has anti-oxidative and anti-inflammatory activities and neuroprotective effects. However, the potential role of molecular hydrogen in stress-related disorders is still poorly understood. The present study aims to investigate the effects of hydrogen gas on resilience to stress in mice. The results showed that repeated inhalation of hydrogen-oxygen mixed gas [67%:33% (V/V)] significantly decreased both the acute and chronic stress-induced depressive- and anxiety-like behaviors of mice, assessed by tail suspension test (TST), forced swimming test (FST), novelty suppressed feeding (NSF) test, and open field test (OFT). It must be recognized that Gao clearly teach that the results showed that repeated inhalation of hydrogen-oxygen mixed gas [67%:33% (V/V)] significantly decreased both the acute and chronic stress-induced depressive- and anxiety-like behaviors. A chronic stress-induced depressive and anxiety like behaviors clearly entail an already existing condition. Furthermore, the examiner would like to bring to applicant’s depressive symptom(s)" refers to a depressive state in psychiatric medicine, and includes depression. Causes of depressive symptoms include exogenous factors (somatogenic factors), endogenous factors, and psychosomatic factors (dispositional and environmental factors). In the American Society of Neurological Medicine, depression is categorized as mood disorder, and classified into major depressive disorder (MDD) and dysthymic disorder according to the degree of severity. In Japan, the number of patients with mood disorder tends to increase, which has significant social and economic impacts. Drug therapy is generally used for treatment of depressive symptoms, but has the problem in that a drug is apt to produce adverse reactions. Depression is described in, for example, Non-patent Literature 1. Applicant also discloses on paragraph 15 that as used herein, the term "depressive symptoms" refers generally to mental disorder characterized by two or more symptoms selected from depressed mood, lowering of motivation, interest and mental activity, impatience, loss of appetite, sleeplessness, persistent sadness and anxiety, and the like, and the degree (degree of severity) of the disorder may be any of "mild", "moderate" and "severe". The human having depressive symptoms is not limited to a patient in need of treatment, and may be a human not requiring treatment (e.g. a human having mild disorder which has not been treated yet). Gao et al. clearly meets the above references of depressive symptoms by applicant in the specification except that Gao is drawn to mice. Furthermore, the examiner would like to bring to applicant’s attention the rejection is based on the combination teachings of  Gao et al. (Scientific Reports, 7 (9625), 1-12, 2017 published on line August 29, 2017) or Zhang et al. (Scientific Reports, 6 (23742), 1-7, 2015 published on line March 30, 2016, IDS reference), Ohta (Pharmacology & Therapeutics 144 (2014) 1–11), and Barberich et al. (US 2002/0151543) not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the examiner herein provides the nexus between stress and depression through the teachings of Gutman et al. who teach as follows

    PNG
    media_image1.png
    415
    384
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    366
    media_image2.png
    Greyscale


The examiner did acknowledge in the rejection Gao et al., do not specifically teach the patient population human as well as the concentration of hydrogen used during inhalation. However these deficiencies are cured by the teachings of Ohta. It would have been prima facie 2) has been accepted to be an inert and nonfunctional molecule in our body. We have turned this concept by demonstrating that H2 reacts with strong oxidants such as hydroxyl radical in cells, and proposed its potential for preventive and therapeutic applications. H2 has a number of advantages exhibiting extensive effects: H2 rapidly diffuses into tissues and cells, and it is mild enough neither to disturb metabolic redox reactions nor to affect signaling reactive oxygen species; therefore, there should be no or little adverse effects of H2. There are several methods to ingest or consume H2; inhaling H2 gas, drinking H2-dissolved water (H2- water), injecting H2-dissolved saline (H2-saline), taking an H2 bath, or dropping H2-saline into the eyes. The numerous publications on its biological and medical beneﬁts revealed that H2 reduces oxidative stress not only by direct reactions with strong oxidants, but also indirectly by regulating various gene expressions. Moreover, by regulating the gene expressions, H2 functions as an anti-inﬂammatory and anti-apoptotic, and stimulates energy metabolism. In addition to growing evidence obtained by model animal experiments, extensive clinical examinations were performed or are under investigation. Since most drugs speciﬁcally act to their targets, H2 seems to differ from conventional pharmaceutical drugs. Owing to its great efﬁcacy and lack of adverse effects, H2 has promising potential for clinical use against many diseases (see abstract). Ohta teaches different methods of ingesting hydrogen one of them being inhalation of H2 gas is a straightforward therapeutic method. H2 gas can be inhaled through a ventilator circuit, facemask or nasal cannula. Since inhaled H2 gas acts rapidly, it may be suitable for defense against acute oxidative stress. In particular, inhalation of gas does not affect blood pressure; on the other hand, drip infusion of drugs increases blood pressure and causes serious obstacles during the treatment of myocardial infarction. Ohta teaches as follows:

    PNG
    media_image3.png
    581
    925
    media_image3.png
    Greyscale


Ohta teaches under safety of molecular hydrogen for humans H2 has advantages from the aspect of toxicity: H2 has no cytotoxicity even at high concentration. Safety standards have been established for high concentrations of H2 gas for inhalation since high-pressure H2 gas is used in deep-diving gas mixes to prevent decompression sickness and arterial gas thrombi. Importantly for clinical use, the safety of H2 for humans is demonstrated by its application of an extremely high concentration of H2 gas in Hydreliox, an exotic, breathing gas mixture of 49% H2, 50% helium and 1% O2, which is used to prevent decompression sickness and nitrogen narcosis during very deep technical diving. Considering that H2 is an inert gas and nonfunctional in our body, its lack of toxic effects is easily understandable. As mentioned above, inhalation of 1–4% H2 gas exhibits great efﬁcacy. Many reports have supported that H2 exhibited great efﬁcacy in extensive disease 2 as summarized in Fig. 4. This review article focuses mainly on clinical examinations (page 4). This article reviewed the progress of hydrogen medicine from its initiation toward clinical applications. H2 is easily applicable because it has no adverse effects and great efﬁcacy on nearly all pathogenic states in- volved in oxidative stress and inﬂammation. Indeed, the clinical effects of H2 were positive in patients with more than 10 various diseases. Since most pharmacological drugs speciﬁcally act on their targets, H2 seems to differ from conventional drugs because of its extensive and various effects. H2 has great potential for preventive and therapeutic applications in many diseases owing to its great efﬁcacy and its novel concept (see page 8). The examiner herein contends that the fact that Gao et al. and Zhang et al. in mice models demonstrated the effectiveness of molecular hydrogen for the treatment of depressive and anxiety disorders by extrapolation, one of ordinary skill in the art would have expected this treatment method to work in humans as well absent evidence to the contrary. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed amount of hydrogen “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Gao et al. or Zhang et al. with Ohta because all of the references teach the use of molecular hydrogen for treatment of depression or depression like symptoms. The examiner also would like to remind applicant that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Jn re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Jd. See also MPEP § 2112.01 with regard t inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. The required step of administering hydrogen based composition is clearly met by Gao et al. and Zhang et al.
Applicant argued  Similarly, Zhang also does not teach or suggest all the claim limitations of amended, independent claim 10. Specifically, Zhang does not teach or suggest a method for improving depressive symptoms, comprising administering to a human in need thereof a composition comprising hydrogen as an active ingredient, “wherein the depressive symptoms are caused by a disease selected from the group consisting of depression, bipolar disorder, dysthymic disorder, anxiety disorder, social anxiety disorder, panic disorder, obsessive-compulsive disorder, autism spectrum disorder, ADHD, sleep disorder, cerebral infarction, dementia, alcohol dependence, and an adverse reaction to a therapeutic drug.” At most, Zhang mentions that “hydrogen-rich water treatment prevents chronic unpredictable mild stress (CUMS)” (see Abstract of Zhang). In Zhang, mice were placed under stress including the CUMS protocol, and the stress caused depressive-like behavior (see Zhang, pages 5 — 6, under “Methods’’). Importantly, the depressive symptoms to be improved by Applicant’s method as defined by amended, independent claim |0 “are caused by a disease selected from the group consisting of depression, bipolar disorder, dysthymic disorder, anxiety disorder, social anxiety disorder, panic disorder, obsessive-compulsive disorder, autism spectrum disorder, ADHD, sleep disorder, cerebral infarction, dementia, alcohol dependence, and an adverse reaction to a therapeutic drug.”
The above assertions are not found percussive because Zhang et al. teach that our study show that hydrogen-rich water treatment prevents chronic unpredictable mild stress (CUMS) induced depressive-like behavior. CUMS induced elevation in IL-1β protein levels in the hippocampus, and the cortex was significantly attenuated after 4 weeks of feeding the mice hydrogen-rich water. Over-expression of caspase-1 (the IL-1β converting enzyme) and excessive reactive oxygen species (ROS) production in the hippocampus and prefrontal It must be known that chronic clearly entails an existing condition or symptom as conventionally known in the art. Furthermore, as described above the examiner would like to bring to applicant’s attention applicant’s disclosure on paragraph 3 that discloses that the term "depressive symptom(s)" refers to a depressive state in psychiatric medicine, and includes depression. Causes of depressive symptoms include exogenous factors (somatogenic factors), endogenous factors, and psychosomatic factors (dispositional and environmental factors). In the American Society of Neurological Medicine, depression is categorized as mood disorder, and classified into major depressive disorder (MDD) and dysthymic disorder according to the degree of severity. In Japan, the number of patients with mood disorder tends to increase, which has significant social and economic impacts. Drug therapy is generally used for treatment of depressive symptoms, but has the problem in that a drug is apt to produce adverse reactions. Depression is described in, for example, Non-patent Literature 1. Applicant also discloses on paragraph 15 that as used herein, the term "depressive symptoms" refers generally to mental disorder characterized by two or more symptoms selected from depressed mood, lowering of motivation, interest and mental activity, impatience, loss of appetite, sleeplessness, persistent sadness and anxiety, and the like, and the degree (degree of severity) of the disorder may be any of "mild", "moderate" and "severe". The human having depressive symptoms is not limited to a patient in need of treatment, and may be a human not requiring treatment (e.g. a human having mild disorder which has not been treated yet). 


    PNG
    media_image1.png
    415
    384
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    366
    media_image2.png
    Greyscale

Zhang et al. clearly meets the above references of depressive symptoms by applicant in the specification except that Zhang et al. is drawn to mice and utilizes a different form of administration than inhalation. However those deficiencies are cured by the teachings of Ohta as described above. Furthermore, the examiner would like to bring to applicant’s attention the rejection is based on the combination teachings of  Gao et al. (Scientific Reports, 7 (9625), 1-12, 2017 published on line August 29, 2017) or Zhang et al. (Scientific Reports, 6 (23742), 1-7, 2015 published on line March 30, 2016, IDS reference), Ohta (Pharmacology & Therapeutics 144 (2014) 1–11), and Barberich et al. (US 2002/0151543) not solely on the teachings of Gao et al. In In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner did acknowledge in the rejection Zhang et al., do not specifically teach the patient population human as well as the concentration of hydrogen used during inhalation. However these deficiencies are cured by the teachings of Ohta. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings Gao et al. or Zhang et al. by extrapolating the mice model both references used to demonstrate the use of molecular hydrogen to treat depressive and anxiety disorders because Ohta clearly teach the potential clinical use of hydrogen in humans and outlines the different methods of ingesting hydrogen including for treatment of depression. Ohta teaches Molecular hydrogen (H2) has been accepted to be an inert and nonfunctional molecule in our body. We have turned this concept by demonstrating that H2 reacts with strong oxidants such as hydroxyl radical in cells, and proposed its potential for preventive and therapeutic applications. H2 has a number of advantages exhibiting extensive effects: H2 rapidly diffuses into tissues and cells, and it is mild enough neither to disturb metabolic redox reactions nor to affect signaling reactive oxygen species; therefore, there should be no or little adverse effects of H2. There are several methods to ingest or consume H2; inhaling H2 gas, drinking H2-dissolved water (H2- water), injecting H2-dissolved saline (H2-saline), taking an H2 bath, or dropping H2-saline into the eyes. The numerous publications on its biological and medical beneﬁts revealed that H2 reduces oxidative stress not only by direct reactions with strong oxidants, but also indirectly by regulating various gene expressions. Moreover, by regulating the gene expressions, H2 functions as an anti-inﬂammatory and anti-apoptotic, and stimulates energy 2 seems to differ from conventional pharmaceutical drugs. Owing to its great efﬁcacy and lack of adverse effects, H2 has promising potential for clinical use against many diseases (see abstract). Ohta teaches different methods of ingesting hydrogen one of them being inhalation of H2 gas is a straightforward therapeutic method. H2 gas can be inhaled through a ventilator circuit, facemask or nasal cannula. Since inhaled H2 gas acts rapidly, it may be suitable for defense against acute oxidative stress. In particular, inhalation of gas does not affect blood pressure; on the other hand, drip infusion of drugs increases blood pressure and causes serious obstacles during the treatment of myocardial infarction. Ohta teaches as follows:

    PNG
    media_image3.png
    581
    925
    media_image3.png
    Greyscale


Ohta teaches under safety of molecular hydrogen for humans H2 has advantages from the aspect of toxicity: H2 has no cytotoxicity even at high concentration. Safety standards have been established for high concentrations of H2 gas for inhalation since high-pressure H2 gas is used in deep-diving gas mixes to prevent decompression sickness and arterial gas thrombi. Importantly for clinical use, the safety of H2 for humans is demonstrated by its application of an extremely high concentration of H2 gas in Hydreliox, an exotic, breathing gas mixture of 49% H2, 50% helium and 1% O2, which is used to prevent decompression sickness and nitrogen narcosis during very deep technical diving. Considering that H2 is an inert gas and nonfunctional in our body, its lack of toxic effects is easily understandable. As mentioned above, inhalation of 1–4% H2 gas exhibits great efﬁcacy. Many reports have supported that H2 exhibited great efﬁcacy in extensive disease models regardless of the ingestion methods of H2 as summarized in Fig. 4. This review article focuses mainly on clinical examinations (page 4). This article reviewed the progress of hydrogen medicine from its initiation toward clinical applications. H2 is easily applicable because it has no adverse effects and great efﬁcacy on nearly all pathogenic states in- volved in oxidative stress and inﬂammation. Indeed, the clinical effects of H2 were positive in patients with more than 10 various diseases. Since most pharmacological drugs speciﬁcally act on their targets, H2 seems to differ from conventional drugs because of its extensive and various effects. H2 has great potential for preventive and therapeutic applications in many diseases owing to its great efﬁcacy and its novel concept (see page 8). The examiner herein contends that the fact that Gao et al. and Zhang et al. in mice models demonstrated the effectiveness of molecular hydrogen for the treatment of depressive and anxiety disorders by extrapolation, one of ordinary skill in the art would have expected this treatment method to work in humans as well absent evidence to the contrary. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed amount of hydrogen “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary skilled artisan would have had a reasonable expectation of success in combining the teachings of Gao et al. or Zhang et al. with Ohta because all of the references teach the use of molecular hydrogen for treatment of depression or depression like symptoms. The examiner also would like to remind applicant that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Jn re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TIGABU KASSA/Primary Examiner, Art Unit 1619